 

Exhibit 10.4



 

ADMINISTRATIVE SERVICES AGREEMENT

 

Leisure Acquisition Corp.
250 West 57th Street, Suite 2223
New York, New York 10107

 

December 1, 2017

 

Hydra Management, LLC
250 West 57th Street, Suite 2223
New York, New York 10107

 

Re: Administrative Services Agreement

 

Gentlemen:

 

This letter agreement by and between Leisure Acquisition Corp. (the “Company”)
and Hydra Management, LLC (“Hydra Management”), dated as of the date hereof,
will confirm our agreement that, commencing on the date the securities of the
Company are first listed on the NASDAQ Capital Market (the “Listing Date”),
pursuant to a Registration Statement on Form S-1 and prospectus filed with the
Securities and Exchange Commission (the “Registration Statement”) and continuing
until the earlier of the consummation by the Company of an initial business
combination or the Company’s liquidation (in each case as described in the
Registration Statement) (such earlier date hereinafter referred to as the
“Termination Date”):

 

i.Hydra Management shall make available to the Company, at 250 West 57th Street,
Suite 2223 (or any successor location), certain office space, utilities, and
general office, receptionist and secretarial support as may be reasonably
required by the Company. In exchange therefor, the Company shall pay Hydra
Management the sum of $10,000 per month commencing on the Listing Date and
continuing monthly thereafter until the Termination Date; and

 

ii.Hydra Management hereby irrevocably waives any and all right, title,
interest, causes of action and claims of any kind or nature whatsoever (each, a
“Claim”) in or to, and any and all right to seek payment of any amounts due to
it out of, the trust account established for the benefit of the public
stockholders of the Company and into which substantially all of the proceeds of
the Company’s initial public offering will be deposited (the “Trust Account”),
and hereby irrevocably waives any Claim it presently has or may have in the
future as a result of, or arising out of, this agreement, which Claim would
reduce, encumber or otherwise adversely affect the Trust Account or any monies
or other assets in the Trust Account, and further agrees not to seek recourse,
reimbursement, payment or satisfaction of any Claim against the Trust Account or
any monies or other assets in the Trust Account for any reason whatsoever.

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

 

 

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by all parties
hereto.

 

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party, provided that Hydra Management may assign this letter agreement to
an affiliate without the prior written approval of the Company. Any purported
assignment in violation of this paragraph shall be void and ineffectual and
shall not operate to transfer or assign any interest or title to the purported
assignee.

 

This letter agreement, the entire relationship of the parties hereto, and any
litigation between the parties (whether grounded in contract, tort, statute, law
or equity) shall be governed by, construed in accordance with, and interpreted
pursuant to the laws of the State of New York, without giving effect to its
choice of laws principles.

 

[Signature page follows]

 

 2 

 

 

  Very truly yours,       LEISURE ACQUISITION CORP.         By: /s/ Daniel B.
Silvers     Name: Daniel B. Silvers     Title: Chief Executive Officer

 

AGREED TO AND ACCEPTED BY:

 

HYDRA MANAGEMENT, LLC

 

By: /s/ A. Lorne Weil     Name: A. Lorne Weil     Title: Principal  

 

[Signature Page to Administrative Services Agreement]

 

 3 

 

